Citation Nr: 1212160	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  10-19 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral claw foot with right foot hallux rigidus and left foot hallux valgus.

2.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to February 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision rendered by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2007, the RO held that service connection was warranted for left foot hallux valgus.  An initial disability rating of 10 percent was assigned effective, March 5, 2007.  Additionally, service connection was also awarded for bilateral claw foot with right hallux rigidus, degenerative changes and spurs.  An additional initial disability rating of 10 percent was assigned, effective March 5, 2007.

In June 2008, the RO awarded a temporary total evaluation for hallux valgus, left foot, based on surgical or other treatment necessitating convalescence, effective March 21, 2008.  An evaluation of 10 percent was assigned from June 1, 2008.  In January 2009, the RO held that the Veteran's service-connected claw foot with hallus rigidus of the right foot and hallux valgus of the left foot warranted a disability rating of 30 percent, effective August 6, 2008.   The RO revisited that matter in March 2010 and held that an initial evaluation of 30 percent for bilateral claw foot with hallux rigidus of the right foot and hallux valgus of the left foot was warranted effective March 5, 2007.  Thus, instead of two ten percent ratings for each foot, the combined disabilities of the feet were contemplated in a single 30 percent evaluation.  This was done because the diagnostic code in question expressly provided a rating for the bilateral feet.  

In June 2011, the Veteran presented testimony during a videoconference before a member of the Board. A transcript of the proceeding is of record.  The Veterans Law Judge who conducted the June 2011 hearing is no longer employed at the Board.  As such, the Veteran was sent a January 2012 letter which advised him of his right under 38 C.F.R. § 20.717 to have an additional hearing before another Veterans Law Judge.  The Veteran responded to the letter in February 2012 and indicated that he did not wish to appear at another hearing and asked that his case be decided on the evidence of record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the course of this appeal, the preponderance of the evidence shows that the Veteran's bilateral foot disability has not been manifested by marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 percent for bilateral foot disability, characterized by claw foot and hallux valgus, have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321; 4.71a, Diagnostic Code 5278 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, an April 2009 letter provided information as to the evidence needed to substantiate the claim and also apprised the Veteran as to the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained how VA establishes disability ratings and effective dates.  As such, no further development is required with respect to the Veteran as to the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained how VA establishes disability ratings and effective dates.  As such, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, Social Security Administration (SSA) records as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a June 2011.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disabilities of the foot are rated under Diagnostic Codes 5276 to 5284.  38 C.F.R. § 4.71a.  All of these codes have been considered to determine which provides the most appropriate disability rating in this case. 

Under Diagnostic Code 5276 for flatfoot, a 10 percent rating applies for moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  This rating applies whether the symptoms are unilateral or bilateral.  For severe flatfoot,  
objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 20 percent rating is warranted for unilateral involvement and a 30 percent rating is warranted for bilateral involvement.  Finally, for pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating applies for unilateral involvement and a 30 percent rating is warranted for bilateral involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

Diagnostic Code 5277 addresses bilateral weak foot.  The minimum rating is 10 percent and the underlying condition is to be rated otherwise.  This is characterized by a systematic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness. 

Diagnostic Code 5278 for claw foot (pes cavus) provides for a maximum 50 percent disability rating when there is bilateral marked contraction of plantar fascia with a dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  A maximum 30 percent disability rating is assignable when the preceding symptoms are unilateral.  A 30 percent disability rating may also be assigned when there is a tendency toward bilateral dorsiflexion of all toes, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 20 percent disability rating is assignable when the preceding symptoms are unilateral.  A 10 percent disability rating is assignable when the great toe is dorsiflexed, there is some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads, either bilaterally or unilaterally. 

Further, Diagnostic Code 5279 for metatarsalgia, anterior (Morton's Disease) provides for a maximum evaluation of 10 percent, whether the disability is unilateral or bilateral. 

Diagnostic Code 5280 provides for a 10 percent disability rating for unilateral hallux valgus with resection of the metatarsal head, or severe enough to be equivalent of amputation of the great toe. 38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5280. 

Diagnostic Codes 5281, 5282 and 5283 apply to disabilities involving hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282) or malunion or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283). 

Arthritis due to trauma (Diagnostic Code 5010) is rated as degenerative arthritis (Diagnostic Code 5003). See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010. Degenerative arthritis (hypertrophic or osteoarthritis) where established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups. See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints and two or more minor joint groups and there is occasional incapacitating exacerbation. Id.  A compensable rating can be assigned where there is arthritis and some limitation of motion. Id. 

The Board observes that the words "severe," "moderately severe," and "moderate" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mathematical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2011).  "Moderate" is generally defined as "of average or medium quality, amount, scope, range, etc." See Webster's New World Dictionary (1988). "Severe" is generally defined as "of great degree: serious." Id. 

The Veteran's service-connected  bilateral claw foot with right foot hallux rigidus and left foot hallux valgus has been rated as 30 percent disabling throughout the course of this appeal, pursuant to Diagnostic Code 5278. See 38 C.F.R. § 4.71a.  To warrant the maximum 50 percent rating, the evidence must show marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity. Id. 

Turning to the evidence of record, in April 2007, the Veteran sought a referral to podiatry for foot pain.  He was described as a poorly controlled diabetic and his symptoms included neuropathic pain with burning, tingling and cold sensation.  

In June 2007, the Veteran presented for VA treatment with complaints of pain, cramping, and burning in the bunion joints and lesser toes of both feet.  Physical examination demonstrated bilateral hallux valgus, as well as a hammertoe and bunion in the left foot, and fused proximal interphalangeal joints in the right foot.  Pedal pulses were 2+/4 and sensation was intact.  Appropriate shoe gear and foot surgery were advised.

Upon podiatric consultation in July 2007, the Veteran complained of a painful bunion on his left second toe.  Physical examination of the left foot demonstrated hallux valgus and a second toe hammertoe.  Pedal pulses were 3+/4, bilaterally.  Motor and sensory testing was within normal limits, bilaterally.  Skin tone and turgor was normal.  X-rays of the left foot demonstrated a 13 degree intermetatarsal angle, a 16+ degree hallux valgus angle and a second mallet toe.  An Austin-Akin bunionectomy and a second toe arthroplasty were recommended.

In July 2007, the Veteran was afforded a VA examination.  He presented with subjective complaints of severe pain.  He reported daily flare-ups of pain that could last all day.  He was utilizing corrective shows, a wheelchair, and a walking stick.  He was last employed in January 2007.  

Upon physical examination, there were no corns or calluses.  The Veteran did not have flat feet.  There was no pain on manipulation of the Achilles.  However, there was painful motion throughout.  The Veteran's left great toe, second left toe, and second through fifth right toes were fused.  There was tenderness with minimal palpation.  The examiner was unable to palpate the foot because of pain.  There was edema at the toes, bilaterally.  There was no abnormal weight bearing or weakness, but the Veteran did report instability.  The left great toe had a 50 degree valgus deformity.  There was a hallux abductus valgus with a bunion on the left foot.  There was hammertoe on the second toe of the right foot.  The right great toe was 22 degrees.  The toenails were discolored and thickened, consistent with a fungus infection, bilaterally.  X-rays demonstrated fusion on the right second through fifth proximal interphalangeal joints.  There was post-traumatic change involving the left second distal phalanx with fusion.  There was degenerative changes at the metatarsophalangeal joints of the first, bilaterally.  There were calcaneal bone spurs, bilaterally.  

The Veteran was diagnosed with bilateral claw foot with surgical intervention; right foot second through fifth hammertoes with surgical intervention and fusion; degenerative joint disease of the bilateral metatarsophalangeales the first; bilateral hallux valgus deformities with rigidus of the right; bilateral calcaneal bone spurs and deformity of the second left toe.  The examiner bilateral foot disability affected his activities of daily living such as sleeping, driving, chores, dressing, bathing, toileting and food preparation.  

In February 2008, a private treatment provider submitted that the Veteran was suffering from infected diabetic ulcers, Reynaud's peripheral vascular disease and painful bunions and hammertoes.  He had been scheduled for bunion surgery in January 2008, which was cancelled because of open ulcers.  

The Veteran underwent an Austin-Akin bunionectomy and a second toe arthroplasty in March 2008.  

The Veteran was afforded an additional VA examination in September 2008.  He presented with complaints of increased pain and swelling of the bilateral feet.  He was not using any corrective devices but did make use of corrective shoes, with poor response.  He had undergone surgery on the eft foot in march 2008 and had experienced complications of infection.  He had been using a wheelchair and a cane and took pain pills, with poor response.  The Veteran was no longer employed.  His activities of daily living, such as sleeping, dressing, bathing, toileting and food preparation were affected by his foot disability.  He experienced flare-ups of pain on a daily basis and was able to stand for only a few minutes and could walk for only a few feet.  

Physical examination did not reveal any calluses, corns, or flat feet.  The Achilles was midline without palpable pain. He had hallux valgus deformities, bilaterally at 20 degrees with hallux limitus and toe on the left has a rotational defect of 20 degrees.  All the toes had favorable ankylosis.  The left had considerable severe swelling with pitting edema and tenderness throughout the foot.  The restricted motion was of all the toes, with tenderness throughout.  X-rays of the feet demonstrated fusion of the right foot second through fifth toes.  There was arthritis of the first MTPs with calcaneal bone spurs.  The Veteran was diagnosed with bilateral favorable ankylosis one through five and left second toe rotational deformity due to surgery.  

An April 2009 VA record indicates complaints of foot pain.  The Veteran also had ulcerations at that time.

Upon VA examination dated in May 2009, there were no scars, calluses, or flat feet.  There was edema of the right foot, which was dark and swollen.  The Veteran had hammertoes three through five, bilaterally.  There were no active ulcers on either foot.  The right foot was not examined in detail because of pain and swelling.  There was no painful motion, tenderness, abnormal weight bearing, weakness or instability in the left foot.  The large and second toes of the left foot had restricted range of motion from the March 2008 surgery.  X-rays of the right foot demonstrated fracture deformities of the second, third, fourth metatarsals and bases of the proximal phalanges of those toes.  There was resorption about the distal third of the metatarsal and the possibility of osteomyelitis was raised.  There were heavy atherosclerotic calcifications present.  X-ray of the left foot showed small enthesophytes at the plantar and posterior aspects of the calcaneus.  There were arterial calcifications but no other abnormalities.  The Veteran was diagnosed with bilateral hammertoe deformities of the feet.  He was also diagnosed with right foot osteomyelitis, which the examiner attributed to non-service-connected diabetes mellitus. 

The Veteran was afforded an additional VA examination in February 2011.  He had recently undergone two surgeries on his right foot, in the prior month.  His feet were bandaged and he was in a wheelchair.  He alleged that he could no longer work because he could not stand and because of his diabetes mellitus.  He also required his wife's assistance in his activities of daily living, as he could not stand or walk for any length of time.

Physical examination demonstrated that first MTP bunions had resolved but the Veteran continued to experience hallux valgus of 20 degrees, bilaterally at the first MTP joint with essentially no range of motion in any toe, due to previous surgeries.  There were no corns, calluses, or edema.  The Veteran did have a large open ulcer on the distal tip of his right great toe where the bone was exposed.  He was unable to stand to evaluate for weakness, instability or abnormal weight bearing.  There was diffuse tenderness, bilaterally.  There was significant loss of foot arch, while sitting.  The Achilles tendon was nontender.  X-rays demonstrated changes in all the toes of the right foot involving the metatarsals and that the Veteran had undergone multiple surgeries and arthrodesis.  There were screws in the left great toe with healing previous surgically induced apparent fractures in the left foot from arthrodesis.  The diagnoses were bilateral pes planus, bilateral bunion, bilateral claw feet and toe and a right foot diabetic infection resulting in osteomyelitis.  The Veteran was sent immediately to the emergency room because of his severe foot infection.

The Board acknowledges that the February 2011 examiner did not review the claims file.  However, the examiner did elicit a medical history from the Veteran, which was consistent with that contained in the claims folder; hence, consideration of the current disability status was made in view of the Veteran's medical history, as required by 38 C.F.R. §§ 4.1 and 4.2.  As this matter is a claim of increase rather than of service connection, and as the Veteran provided a medical history which was an adequate substitute for a review of the medical record, the Board finds that the 2009 examination is adequate for rating purposes.

In June 2011, the Veteran testified that his bilateral foot disability was characterized by pain and arthritis.  Additionally, on his left foot, his big toe overlaps his fourth toe and his second toe is bent upward.  On his right foot, he had recently had his big toe amputated because of an infection.  

A review of VA treatment records dated in 2011 confirms that the Veteran's amputation of the right big toe was due to osteomyelitis, which has been attributed to nonservice-connected diabetes mellitus.  

Initially, the Board notes that the evidence in this case indicates that the Veteran has multiple problems associated with both feet that are unrelated to his service-connected bilaterally foot disability.  In this respect, the medical evidence shows that the Veteran has bilateral diabetic neuropathy, which has required treatment for multiple ulcerations.  Service connection is not in effect for diabetes mellitus or any of its residuals.

Upon review of the aforementioned evidence, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's bilateral foot disability.  The objective findings on clinical examination show a bilateral foot disability is characterized by pain, edema, and tenderness. Significantly, few of the symptoms commensurate with a 50 percent rating were revealed by the examination.  Indeed, none of the examiners or treatment providers did noted contraction of the plantar facia with dropped forefoot or marked varus deformity.  No painful calluses or marked varus deformity was noted.  Finally, the Veteran was noted to have hammertoes three through five, bilaterally; however, the rating criteria require hammer toes of all toes bilaterally.  Moreover, while the most recent examination noted a significant loss of foot arch while sitting, there is no showing of pronounced flatfoot as contemplated under Diagnostic Code 5276.  For example, the record fails to indicate marked pronation or extreme tenderness of the plantar surfaces.  There is also no showing of severe spasm of the tendo achillis on manipulation.

In light of these factors, the Board finds that the assigned initial disability rating of 30 percent adequately compensates the Veteran for his functional loss attributable to his bilateral foot disability.  The projected additional loss of range of motion due to pain would not approximate a rating higher than 30 percent, as there is no evidence of ankylosis. See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5270. 

In making the above findings, particularly as to the code sections concerning limitation of motion, the Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected bilateral foot disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the symptoms are supported by pathology consistent with the assigned 30 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of constant severe pain on numerous occasions.  However, the effect of the pain is contemplated in the currently assigned 30 percent disability evaluation under Diagnostic Code 5010-5278.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.   

In conclusion, throughout the rating period on appeal, the Board finds that the preponderance of the evidence is against a disability rating in excess of 30 percent for the Veteran's bilateral claw foot with right foot hallux rigidus and left foot hallux valgus.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  In this case, the Board notes that the Veteran's service-connected bilateral foot disability has affected employability; however, the Veteran sought disability benefits due to multiple nonservice-connected disorders, to include diabetes mellitus, hypertension, blurred vision and a heart condition.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected bilateral foot disability, but the medical evidence reflects that those manifestations are not present in this case.  

Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  Importantly in this regard, the schedular criteria under 38 C.F.R. 4.71a, which provide ratings for orthopedic disabilities, specifically contemplate functional limitations due to such factors as pain and limitation of motion. See DeLuca, 8 Vet. App. 202.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

An initial disability rating in excess of 30 percent for bilateral claw foot with right foot hallux rigidus and left foot hallux valgus is denied.


REMAND

The Veteran alleges entitlement to a TDIU.  In this regard, the Board calls attention to Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  

The Veteran is not presently employed and, in fact, the last VA examiner noted that he could not work.  However, the record is unclear as to whether his service-connected foot disabilities, taken alone, preclude subatantially gainful employment.  Again, the Veteran has other serious health issues, such as diabetes mellitus, that are not service-connected.  Thus an opinion must be obtained on this point.


Accordingly, the case is REMANDED for the following action:

Arrange for a VA examiner to review the claims file and opine whether it is at least as likely as not that the Veteran's service-connected bilateral claw foot with hallux rigidus of the right foot and hallux valgus of the left foot precludes, without consideration of any nonservice-connected disorders such as diabetes, precludes him from securing and following substantially gainful employment commensurate with his level of education and prior work experience and training.  If the examiner finds that a physical examination is required in order to respond to this inquiry, then one should be arranged and the claims file should be reviewed in conjunction with that examination.  A clear rationale should be provided for all opinions offered.

Upon completion of the above, the RO/AMC must readjudicate the issue on appeal and consider all evidence and issue a statement of the case if the benefit sought on appeal remains denied.  The appellant and his representative should be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


